             Case 3:20-cv-30197 Document 1 Filed 12/28/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,              )
                                        )               Case No. 3:20-cv-30197
           Plaintiff,                   )
                                        )
           v.                           )
                                        )
 EMILLIO ZAPATA a/k/a EMILLIANO         )
 ZAPATA a/k/a EMILLIANO ZAPATTA         )
 a/k/a PAUL ANDERSON a/k/a              )
 EMILLIANO L. ANDERSON                  )
                                        )
           Defendant.                   )
 _______________________________________)

                                          COMPLAINT

       The United States of America, at the direction of a delegate of the Attorney General and

with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C.

§ 7401, brings this civil action to reduce to judgment the unpaid federal tax liabilities owed by

Emillio Zapata, also known as Emilliano Zapata, Emilliano Zapatta, Paul Anderson, and

Emilliano Lester Anderson. For its complaint, the United States alleges as follows:

                               JURISDICTION AND PARTIES

       1.      The district court has jurisdiction pursuant to 26 U.S.C. § 7402(a) and 28 U.S.C.

§§ 1331, 1340, and 1345.

       2.      The defendant, Emillio Zapata, also known as Emilliano Zapata, Emilliano

Zapatta, Paul Anderson, and Emilliano Lester Anderson, resides in Hampshire County,

Massachusetts, within the jurisdiction of this Court.

                       CLAIM AGAINST MR. ZAPATA TO REDUCE
                            LIABILITIES TO JUDGMENT
            Case 3:20-cv-30197 Document 1 Filed 12/28/20 Page 2 of 3




      3.       A delegate of the Secretary of the Treasury made assessments against Mr. Zapata

   for income taxes for the periods, on the dates, and in the amounts described below. These

   liabilities have balances due as of December 22, 2020, including assessed and accrued late-

   filing and late-payment additions to tax under 26 U.S.C. § 6651 or additions to tax for failure

   to make estimated tax payments under 26 U.S.C. § 6654, costs, and statutory interest, and

   after applying any abatements, payments, and credits, as follows:

   Tax Period     Assessment           Assessment Type              Amount         Balance
    Ending           Date                                           Assessed         Due
                                                                                  12/22/2020
  12/31/2008      1/03/2011       Tax                               $16,984.00      $1,102.42
                  1/03/2011       Failure-to-file (§ 6651(a)(1))     $3,821.40
                  1/03/2011       Failure-to-pay (§ 6651(a)(2))      $1,783.32
                  1/03/2011       Failure to pay estimated tax         $545.83
                                  (§ 6654)
                  11/11/2013      Failure-to-pay (§ 6651(a)(2))      $2,462.68
  12/31/2010      11/07/2011      Tax                               $16,563.00     $24,586.43
                  11/07/2011      Failure-to-file (§ 6651(a)(1))     $3,726.67
                  11/07/2011      Failure-to-pay (§ 6651(a)(2))        $579.70
                  11/07/2011      Failure to pay estimated tax
                                  (§ 6654)                             $355.20
  12/31/2011      10/07/2013      Tax                               $22,121.00     $27,779.97
                  10/07/2013      Failure-to-file (§ 6651(a)(1))     $3,844.80
                  10/07/2013      Failure-to-pay (§ 6651(a)(2))      $1,537.92
                  10/07/2013      Failure to pay estimated tax
                                  (§ 6654)                             $205.38
  12/31/2012      10/07/2013      Tax                              $168,972.00    $249,203.85
                  10/07/2013      Failure-to-file (§ 6651(a)(1))     $6,478.74
                  10/07/2013      Failure-to-pay (§ 6651(a)(2))      $4,319.16
                  11/10/2014      Failure-to-pay (§ 6651(a)(2))     $17,276.64
                  11/16/2015      Failure-to-pay (§ 6651(a)(2))     $14,397.20
  Total                                                                           $302,672.67


      4.       Notice of the liabilities described in paragraph 3 was given to, and payment

demanded from, Mr. Zapata.

                                               -2-
              Case 3:20-cv-30197 Document 1 Filed 12/28/20 Page 3 of 3




       5.      Despite proper notice and demand, Mr. Zapata failed, neglected, or refused to

fully pay the liabilities, and after the application of all abatements, payments, and credits, he

remains liable to the United States in the amount of $302,672.67, plus statutory additions and

interest accruing from and after December 22, 2020.

       WHEREFORE, the plaintiff United States of America requests the following relief:

       A.      Judgment against the defendant Emillio Zapata, also known as Emilliano Zapata,

Emilliano Zapatta, Paul Anderson, and Emilliano Lester Anderson, for income tax liabilities for

the periods ending December 31, 2008, December 31, 2010, December 31, 2011, and December

31, 2012, in the amount of $302,672.67, plus statutory additions and interest accruing from and

after December 22, 2020, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and

28 U.S.C. § 1961(c);

       B.      The United States of America shall recover its costs, and be awarded such other

and further relief as the Court determines is just and proper.

                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Tax Division, U.S. Department of Justice

                                                       /s/ Noah D. Glover-Ettrich
                                                       NOAH D. GLOVER-ETTRICH
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044-0055
                                                       (202) 514-9838 (v)
                                                       (202) 514-5238 (f)
                                                       Noah.D.Glover-Ettrich@usdoj.gov




                                                 -3-
